DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
This action is in response to communications filed on 15 June 2022. Claim(s) 1-10 is/are presently pending in the application, of which, claim(s) 1 and 10 is/are presented in independent form.

This application properly claims benefit, as a continuation, of U.S. Application No. 16/209,390 filed on 4 December 2018, which claims priority to Korean Application Nos. 10-2017-0165758, 10-2018-0002417, 10-2018-0005033, 10-2018-0124610, 10-2018-0124625, and 10-2018-0133210 filed on 5 December 2017, 8 January 2018, 15 January 2018, 18 October 2018, 18 October 2018, and 2 November 2018 respectively. The requirements of 35 USC 119(a-d) are considered met. 

An IDS was received on 15 June 2022. All references have been considered.

Examiner’s Note
The rejections below group claims that may not be identical, but whose language and scope are so substantively similar as to lend themselves to grouping, in the interests of clarity and conciseness. Any citation to the instant specification herein is made to the PGPub version (if applicable). The examiner notes that no statement has been entered regarding the inventorship of individual claims as required under 37 CFR 1.56, and therefore assumes that all claims have the same inventorship or are directed to inventions that were commonly owned as of the effective filing date of the invention.

Claim Objections
Claim 1 is objected to because of the following informalities:  
There is no semi-colon after “is configured to”, which would seem grammatically appropriate given the intent appears to be for the “configured to” to modify the three limitations that follow.  
The “provide” limitation appears to be missing commas before and after “according to the update”, as well as after “message thread”.
Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  the claim is missing a semi-colon after “any one of”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  
The claim recites, “wherein when the unchecked update number which exceeds a predetermined user-specific unchecked update number in the file modification history”, within which, the word “which” is grammatically inappropriate. 
Additionally it is believed that the claim should be amended for clarity to recite, “The file interlocking chat room providing apparatus of claim 1, wherein when the unchecked update number exceeds a predetermined user-specific unchecked update number in the file modification history, the processor provides a reading recommendation message for recommending reading of the specific file to the user terminal of the detected user, the message comprising: the names of other users modifying the specific file after a last access date of the detected user, the file badge, and an access path for accessing the file object.”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 (and correspondingly its dependent claim 9) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitations "the unchecked update number" and “the detected user”.  There is insufficient antecedent basis for these limitations in the claim. Dependent claim 9 cannot cure these deficiencies and is thus likewise rejected. 
Generally, when the claims are indefinite, vague or unclear, they cannot be construed without speculation or conjecture; therefore, the indefinite claims are not treated on the merits with respect to prior art. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be sustained if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language.); see also In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970) ("If no reasonably definite meaning can be ascribed to certain terms in the claim, the subject matter does not become obvious-the claim becomes indefinite."). Notwithstanding Steele, the Office has made every attempt to construe the claims in what the Office believes is the intent of the Applicants in the interest of compact prosecution.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Mao (U.S. PGPub No. 2009/0313703 A1) (hereinafter Mao) 

As per claim 1, Mao teaches a file interlocking chat room providing apparatus (0006) comprising: 
a memory (0021 – server inherently possesses memory); and 
a processor electrically connected to the memory (0021 – server inherently possesses processor), 
wherein the processor is configured to[:] 
generate a file chat room associated with a specific file in a folder (0021 and 0007), 
detect update of the specific file by a user terminal (0022 – “read the changes made to chat file 114 by the other clients 104a-c and notify users 102a-c of the changes”), and 
provide an update history according to the update to the file chat room as a message thread and reflect and update a file modification history of the specific file when the update of the specific file is detected (0029-31).

As per claim 2, Mao teaches the file interlocking chat room providing apparatus of claim 1, wherein the processor detects any one of modification, change, and memo addition of the specific file by the update of the specific file (0022 and 0035 – “memo addition” is construed as the addition of a chat message).

As per claim 4, Mao teaches the file interlocking chat room providing apparatus of claim 1, wherein the processor adds a modification time, a file modifier, and modified contents to the file modification history whenever the modification for the specific file is detected (0029 – “client 214 will add timestamp 206, user identification 204, and message 212 to chat file 202.” 0030 – “filename 302, timestamp 304, and user identification 306”).

As per claim 5, Mao teaches the file interlocking chat room providing apparatus of claim 1, wherein the processor tracks the modified contents by replicating files before and after modification to a file modification track container of the file modification history (Mao at Figure 3 and its corresponding description. See also 0033-34.).

As per claim 10, Mao teaches a file interlocking chat room providing method performed by a file interlocking chat room providing apparatus including a memory and a processor electrically connected to the memory (0004-05), the method comprising: 
For the remaining limitations of claim 10 see the examiner’s remarks regarding claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao.

As per claim 3, Mao does teach the processor user-independently updating the file modification history, but is silent as to what other files are in the folder. However it is considered obvious that Mao is operating on files in folders in which the file is the only file within the folder, thus reading on this claim. Additionally, and/or in the alternative, the other files in the folder may be other chat files that Mao’s system is monitoring, and thus it would be mere repetition/duplication of what Mao has already disclosed with respect to a single chat file. See MPEP 2144.04(IV)(B).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao as applied to claim 1, and further in view of Faulkner (U.S. PGPub No. 2018/0337968 A1) (hereinafter Faulkner).

As per claim 6, Mao does not appear to disclose: The file interlocking chat room providing apparatus of claim 1, wherein the processor generates a user-specific file badge indicating an unchecked update number based on a user- independent file modification history for the specific file.
Mao does clearly teach keeping a file modification history for the specific file. See remarks regarding claims 1 and 2. Faulkner teaches monitoring multiple chat concurrent conversations. Faulkner at Abstract. When a non-engaged chat has activity in it, Faulkner teaches generating and communicating a visual notification in association with the chat conversation, such as flashing or changing colors. Faulkner at 0073-74. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Faulkner into the invention of Mao in order to have the processor generate a user-specific file badge indicating an unchecked update number based on a user-independent file modification history for the specific file. This would have been clearly advantageous as it would allow users to recognize that there is missed activity in a chat that they are not currently actively engaged in, thus improving user efficiency and satisfaction. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 7 recites “at least one of a business indicator, a business processor, a business instruction content, a business processing content, a business rating, and a deadline to generate the business object”; using an “and” thus requires at least one of each of the elements. No prior art has been found that would challenge the novelty or unobviousness of capsulizing information on all of these things, and thus the claim is considered allowable over the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/             Primary Examiner, Art Unit 2165